UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549FORM 12b-25NOTIFICATION OF LATE FILINGSEC FILE NUMBER333-140 (Check one):o Form10-K o Form20-F o Form11-K x Form10-Q o Form10-D o FormN-SAR o FormN-CSRFor Period Ended: March 31, 2016 o Transition Report on Form10-Ko Transition Report on Form20-Fo Transition Report on Form11-Ko Transition Report on Form10-Qo Transition Report on FormN-SARFor the Transition Period Ended: Read Instruction (on back page) Before Preparing Form. Please Print or Type.Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates:PART I — REGISTRANT INFORMATION ZENTRIC, INC.Full Name of RegistrantFormer Name if Applicable3ddress of Principal Executive Office (Street and Number)MISSISSAUGA, ONTARIO, L5L 5Y4City, State and Zip CodePART II — RULES 12b-25(b) AND (c)If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule12b-25(b), the following should be completed. (Check box if appropriate) x(a)The reason described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense.(b)The subject annual report, semi-annual report, transition report on Form10-K, Form20-F, Form11-K, FormN-SAR or FormN-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form10-Q or subject distribution report on Form10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and(c)The accountant's statement or other exhibit required by Rule12b-25(c) has been attached if applicable.PART III — NARRATIVEState below in reasonable detail why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. (Attach extra Sheets if Needed)The Registrant is unable to file its Quarterly Report on Form 10-Q for the period ended March 31, 2016 within the prescribed time period without unreasonable effort and expense due to the unavailability of certain information that may materially affect the disclosure to be contained in the Report.PART IV — OTHER INFORMATION (1)Name and telephone number of person to contact in regard to this notificationJeff Mak(416)245-8000(Name)(Area Code)(Telephone Number) (2)Have all other periodic reports required under Section13 or 15(d) of the Securities Exchange Act of 1934 or Section30 of the Investment Company Act of 1940 during the preceding 12months or for such shorter period that the registrant was required to file such report(s) been filed? If answer is no, identify report(s).Yesx No o(3)Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof?Yeso NoxIf so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. 2ZENTRIC, INC.(Name of Registrant as Specified in Charter)has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date: May 16, 2016By:/s/ Jeff MakJeff MakChief Executive Officer, Principal Accounting Officer and DirectorINSTRUCTION: The form may be signed by an executive officer of the registrant or by any other duly authorized representative. The name and title of the person signing the form shall be typed or printed beneath the signature. If the statement is signed on behalf of the registrant by an authorized representative (other than an executive officer), evidence of the representative's authority to sign on behalf of the registrant shall be filed with the form. ATTENTIONIntentional misstatements or omissions of fact constitute Federal Criminal Violations (See 18 U.S.C. 1001)3
